t c memo united_states tax_court gary j kauffman petitioner v commissioner of internal revenue respondent docket no filed date gary j kauffman pro_se kimberly a daigle for respondent memorandum findings_of_fact and opinion vasquez judge respondent issued a notice_of_deficiency determining a dollar_figure deficiency in petitioner’s federal_income_tax and an accuracy- related penalty under sec_6662 of dollar_figure after concessions the remaining issues for decision are whether petitioner is entitled to a deduction for certain expenses paid from a disregarded_entity to a controlled_corporation is entitled to a mortgage interest_deduction in excess of the amount respondent allowed and is liable for a sec_6662 accuracy-related_penalty findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference at the time the petition was timely filed petitioner resided in montana during the year at issue petitioner was a realtor and cinematographer petitioner operated his business through several llcs and a solely owned c_corporation the llcs were reported on petitioner’s form_1040 u s individual_income_tax_return as disregarded entities and the c_corporation filed its own return unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent concedes that petitioner is entitled to deduct dollar_figure in costs of sales on his schedule c profit or loss from business for rocky mountain habitats llc other concessions are discussed in the body of this opinion consulting fees and commission expenses one of petitioner’s llcs rocky mountain habitats llc rmh reported paying rocky mountain habitats inc corporation dollar_figure in consulting fees and dollar_figure in commissions and fees these expenses were actually rental expenses--rmh allegedly rented and used a sophisticated camera that was owned by the corporation petitioner claimed a deduction for these expenses on his form_1040 schedule c for rmh and the corporation included the corresponding amounts in income on its form_1120 u s_corporation income_tax return respondent disallowed rmh’s claimed deduction for consulting fees and commissions in the notice_of_deficiency the record also shows that respondent made a corresponding adjustment to the corporation’s income reducing it by dollar_figure dollar_figure plus dollar_figure interest_expense petitioner owned two homes during the year at issue petitioner’s primary home was in west glacier montana and his second home was in san diego california petitioner deducted interest_expenses arising from loans secured_by both homes petitioner purchased the west glacier property in for dollar_figure financing the purchase with a single loan in date petitioner paid off the first loan with a dollar_figure loan from countrywide the balance on the first loan at the time it was refinanced was dollar_figure two months later petitioner received a home equity line of credit from wells fargo for dollar_figure both the countrywide loan and the wells fargo loan were secured_by the west glacier property petitioner purchased the san diego property in for dollar_figure financing the purchase with loans of dollar_figure and dollar_figure both loans were secured_by the san diego property in petitioner refinanced the two loans with a single loan from washington mutual now jp morgan chase which was also secured_by the san diego property the balances on the loans at the time they were refinanced were dollar_figure and dollar_figure petitioner deducted dollar_figure of interest_expenses related to the countrywide loan and the wells fargo loan the loans secured_by the west glacier property on his form_1040 schedule c for rmh respondent disallowed dollar_figure of the interest_expense_deduction on the schedule c but reallocated dollar_figure of that amount to petitioner’s schedule a itemized_deductions as deductible mortgage interest at trial respondent conceded that petitioner could deduct an additional dollar_figure on his schedule a as mortgage interest respondent maintains that the remaining dollar_figure dollar_figure minus dollar_figure and dollar_figure is nondeductible petitioner timely filed a petition with this court seeking redetermination i burden_of_proof opinion as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 sec_7491 shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer meets certain conditions 116_tc_438 petitioner has not shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent accordingly petitioner bears the burden_of_proof see rule a petitioner also deducted interest_expenses attributable to the jp morgan chase loan related to the san diego property on his return but none of it was disallowed by respondent ii consulting fees and commission expenses petitioner argues he is entitled to deduct dollar_figure in consulting fees and commission expenses which should have been more appropriately labeled camera rental expenses because they were ordinary and necessary business_expenses of rmh respondent argues that petitioner failed to prove that the expenses were ordinary and necessary business_expenses we agree with respondent taxpayers are allowed a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_162 whether an expenditure is ordinary and necessary is usually a question of fact 320_us_467 generally for an expenditure to be an ordinary and necessary business_expense the taxpayer must show a bona_fide business_purpose for the expenditure there must be a proximate relationship between the expenditure and the business_of_the_taxpayer 37_tc_650 36_tc_879 sec_1_162-1 income_tax regs to be necessary within the petitioner changed course at trial and argued that the reported expenses were actually intercompany loans deductible as bad_debt losses however petitioner abandoned this argument on brief and reiterated that the expenses were ordinary and necessary business_expenses meaning of sec_162 an expense needs to be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite the requirement that an expense be ordinary connotes that the transaction which gives rise to it must be of common or frequent occurrence in the type of business involved 308_us_488 citing welch v helvering u s pincite even if an expense is ordinary and necessary it is deductible under sec_162 only to the extent it is reasonable in amount 380_f2d_786 9th cir gill v commissioner tcmemo_1994_92 aff’d without published opinion 76_f3d_378 6th cir brallier v commissioner tcmemo_1986_42 the element of reasonableness is inherent in the phrase ordinary and necessary in sec_162 haskel eng’g supply co f 2d pincite while petitioner explains on brief that the expenses were ordinary and necessary business_expenses he does not cite any credible testimony or other relevant evidence in the record supporting his assertion the only evidence petitioner provided was accounting_records and bank statements however these items merely reflect expenses allegedly incurred by rmh the accounting_records and bank statements do not show why the alleged expenses are ordinary and necessary we also note that petitioner did not testify or offer other evidence explaining how the expenses were calculated or whether the corporation charged third parties the same amounts for similar services therefore we are unable to determine whether the expenses were reasonable in amount consequently on the basis of the record before us we cannot find that the expenses were ordinary and necessary business_expenses we therefore sustain respondent’s determination on this issue iii interest_expenses we next address the extent to which petitioner is entitled to deductions for interest_expenses taxpayers are generally allowed to deduct all interest_paid or accrued within the taxable_year on indebtedness sec_163 but in the case of a taxpayer other than a corporation no deduction is allowed for personal_interest sec_163 personal_interest includes any interest allowable as a deduction other than any qualified_residence_interest sec_163 q ualified residence interest means any interest that is paid_or_accrued during the taxable_year on acquisition indebtedne sec_5 or home equity indebtedness6 with respect to any qualified_residence of the taxpayer sec_163 a taxpayer may have up to two qualified residences see sec_163 petitioner was liable in on three loans which were secured_by his two qualified residences respondent did not challenge the interest_deduction arising from the jp morgan chase loan securing the san diego property and does not assert that any portion of that loan is home_equity_indebtedness respondent does however challenge a portion of the interest_deduction attributable to the countrywide and wells fargo loans securing the west glacier property respondent argues that the dollar_figure countrywide loan consists of dollar_figure in a cquisition indebtedness means any indebtedness that is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and is secured_by the residence sec_163 acquisition_indebtedness also includes any indebtedness secured_by the residence resulting from the refinancing of acquisition_indebtedness but only to the extent the amount of the indebtedness resulting from the refinancing does not exceed the amount of the refinanced indebtedness id and the aggregate amount treated as acquisition_indebtedness for any period must not exceed dollar_figure million sec_163 h ome equity indebtedness means any indebtedness other than acquisition_indebtedness secured_by a qualified_residence to the extent the aggregate amount of the indebtedness does not exceed the fair_market_value of the qualified_residence reduced by the amount of acquisition_indebtedness with respect to the residence sec_163 and the aggregate amount treated as home_equity_indebtedness for any period must not exceed dollar_figure sec_163 qualified home acquisition_indebtedness and that the remaining dollar_figure balance of the loan is home_equity_indebtedness respondent also asserts that the entire dollar_figure wells fargo loan is home_equity_indebtedness under that premise respondent argues that the disallowed interest_deduction should be sustained because petitioner’s total home_equity_indebtedness during the year at issue was dollar_figure which exceeds the dollar_figure home_equity_indebtedness limit in sec_163 petitioner argues that the entire amount of the countrywide loan consists of home acquisition_indebtedness petitioner maintains that he purchased the west glacier property with a dollar_figure loan and began financing over dollar_figure in improvements to the property by using credit cards the record shows that petitioner later refinanced the first loan which then had a balance of dollar_figure with a new loan of dollar_figure from countrywide the countrywide loan was clearly used to pay off the first loan but the record shows that the balance of the loan was distributed to petitioner in his individual capacity this is not fatal and in fact the remaining balance of the loan distributed to petitioner could be considered acquisition_indebtedness if he were able to prove that he did actually incur expenses to improve the qualified_residence during the months before the date the house was complete and that the countrywide loan was secured within days of the completion of construction see notice_88_74 example 1988_2_cb_385 petitioner however did not produce credible_evidence showing that expenses were incurred to improve the property petitioner’s only evidence offered in support of his argument is his uncorroborated accounting_records in the absence of the actual credit card statements bank records receipts or other documents showing that he incurred improvement expenditures we find petitioner’s uncorroborated accounting_records insufficient and we sustain respondent’s determination that petitioner is limited to dollar_figure in home acquisition_indebtedness on the countrywide loan we also find that the interest attributable to the home equity portion of the countrywide loan and the interest attributable to the wells fargo loan are subject_to the dollar_figure limit provided by sec_163 iv accuracy-related_penalty we next determine whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code this includes a failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 disregard means any careless reckless or intentional disregard sec_6662 understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 a substantial_understatement_of_income_tax is defined as an understatement_of_tax that exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which the taxpayer shows that there was reasonable_cause and that he or she acted in good_faith see sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id reliance on a tax professional demonstrates reasonable_cause when a taxpayer selects a competent tax adviser supplies the adviser with all relevant information and relies in good_faith on the adviser’s professional judgment see 115_tc_43 aff’d 299_f3d_221 3d cir the commissioner bears the burden of production with respect to the taxpayer’s liability for the sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position see higbee v commissioner t c pincite respondent satisfied his burden of production in establishing the appropriateness of the penalty petitioner did not maintain sufficient records to substantiate most of the expenses underlying his deductions and the disallowed deductions in this case are directly attributable to petitioner’s failure to maintain adequate_records furthermore petitioner has not proven he had reasonable_cause for his return positions and his failure to maintain adequate business records although petitioner argues he relied on a return preparer there is no evidence in the record that his return preparer was provided all relevant information petitioner testified that he provided his return preparer with his accounting_records which we find unreliable but the record does not show that he provided his return preparer with the supporting evidence or that the supporting evidence ever existed it is also unclear from the record whether petitioner adequately explained the nature of the transactions his related business entities were purportedly engaged in ie that consulting fees and commissions and fees were actually camera rental expenses we therefore hold that petitioner is liable for a sec_6662 accuracy-related_penalty on the ground of negligence in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit in the event the rule_155_computations demonstrate that petitioner’s understatement of income_tax for the year at issue exceeds the greater of dollar_figure or of the amount of tax required to be shown on the return we conclude that the underpayment for the year will also be attributable to a substantial_understatement_of_income_tax for which petitioner has not shown reasonable_cause to reflect the foregoing decision will be entered under rule
